

111 HR 949 IH: Expanding Teaching Health Centers Act of 2021
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 949IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Ruiz introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for additional funding for teaching health centers graduate medical education.1.Short titleThis Act may be cited as the Expanding Teaching Health Centers Act of 2021.2.Teaching health centers graduate medical educationSection 340H of the Public Health Service Act (42 U.S.C. 256h) is amended by adding at the end the following new subsection:(k)Additional funds(1)Authorization and appropriationThere are authorized to be appropriated, and there are appropriated to the Secretary of Health and Human Services, from funds not otherwise appropriated, $123,100,000 for fiscal year 2021, $76,800,000 for fiscal year 2022, and $108,800,000 for fiscal year 2023, to carry out paragraph (2), to remain available until expended.(2)Use of fundsThe amounts made available by paragraph (1) shall be available for the following purposes—(A)for making payments to qualified teaching health centers under this section based on a per resident amount of not less than $160,000 per resident per year;(B)for making payments to new approved graduate medical residency training programs, provided that the number of full-time equivalent residents for which a qualified teaching health center receives payments pursuant to subsection (a)(1)(C) for a fiscal year shall not exceed by more than 6 the number of full-time equivalent residents for which the center received such payments for the preceding fiscal year;(C)for making payments associated with the addition of residents at approved graduate medical residency programs;(D)for making payments to approved graduate medical residency training programs pursuant to subsection (g)(1) of section 340H of the Public Health Service Act (42 U.S.C. 256h), for the number of residents at a program at a number that is no lower than the highest number of residents in that program for the period of fiscal years 2016 through 2018;(E)for making payments pursuant to section 5508(a) of Public Law 111–148 (42 U.S.C. 293l–1), for teaching health center development grants to new approved graduate medical residency programs; and(F)for making grants to qualified teaching health centers to support the improvement, renovation, or modernization of infrastructure at such centers..